Title: To Thomas Jefferson from John C. Delacoste, 7 August 1804
From: Delacoste, John C.
To: Jefferson, Thomas


               
                  Sir.
                  New york 7th August 1804.
               
               Confident that all what relates to arts and Sciences, and tends to diffuse the knowledge thereof meets with Your Excellency’s approbation, and persuaded that his paternal sollicitude for the prosperity and happiness of the extensive empire, of which he is the illustrious head, extends to every part thereof, I make bold to present him with a plan which I have proposed to the citizens of Newyork for securing to them the institution which I have begun, under the denomination of Cabinet of Natural history, and to Sollicit his own powerful and commanding influence for its Success.
               My infant institution, although supported by the approbation and patronage of number of gentlemen of the first respectability, and notwithstanding some of the most emminent characters of the scientific Line, have publickly acknowledged its merit and utility, and have highly commended and approved the methodical and Classical arrangement I have made of the collections, it is composed of, is so little supported by the Citizens at large, that unable to keep it any longer by my own means, I have taken the resolution to give it over, at a loss of one half of what it cost me, to any number of gentlemen, who may form a Society for that purpose.
               This last subscription, although headed by emminent characters of this city, meets with the same fate, as the one opened for the annual support of the institution, so that I have no prospect of obtaining the number of subscribers required, soon enough to save it from destruction, unless the notice of the wealthy inhabitants of the city should be attracted by some extraordinary inducement, which would excite their emulation. None would prove more efficacious than to see the name of the August Chief Magistrate of the Union, at the head of a subscription opened for their private benefit.
               This favour I make bold to sollicit for the preservation of the institution to the Lovers of arts and sciences, and to the community at large.
               I have the honour to be with the most profound respect. Sir Your Excellencys. Most humble and most obedt Servant
               
                  
                     Delacoste
                  
               
            